Title: From Thomas Jefferson to Isaac Briggs, 17 December 1804
From: Jefferson, Thomas
To: Briggs, Isaac


                  
                     Dear Sir 
                     
                     Washington Dec. 17. 04.
                  
                  Mr. John H. Smith, a native of Virginia, now resident in Kentucky, wishes to be employed as a Surveyor in the South Western department. I am not personally acquainted with him, but he is recommended by a friend, on whose testimony I rely, as having had a tolerably good education, of modesty & merit, capable of application to business, and one whose zeal & fidelity may be relied on in any business he may undertake. I take a pleasure in being the channel of conveying these assurances to you, inasmuch as it enables me to gratify a friend, to serve a deserving person who wishes for a situation in which he may exercise a laudable industry, and to put in your way an assistant who may be useful to you should there be any vacancy in which you can employ him. Accept my friendly salutations & assurances of esteem.
                  
                     Th: Jefferson 
                     
                  
               